Exhibit 10.10

 



Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.



 



October 10, 2014

Carlton Johnson, Jr.
Member
Phoenix Digital Solutions, LLC
701 Palomar Road, Suite 170
Carlsbad, CA. 92011

 



Re: Advisory Services

 

Dear Mr. Johnson,

 

This letter agreement (“Agreement”) confirms the agreement of Phoenix Digital
Solutions, LLC (the “Company”), a corporation organized under the laws of the
state of Delaware, to engage Dominion Harbor Group, LLC (“Dominion”), a
corporation organized under the laws of the state of Texas, to provide specified
services to the Company on the following terms and conditions:

 

RESPONSIBILITIES

 

1.Dominion

 

a.Dominion will provide strategic advisory services relating to, without
limitation, the licensing, prosecution, enforcement, and settlement with respect
to the intellectual property of the Company, including without limitation, the
patents identified in Exhibit A (the “Services” and the “IP Rights”
respectively). The parties specifically contemplate licensing efforts with
respect to the entities identified on Exhibit B.

 

b.Dominion may introduce the Company to individuals and entities that may act as
counsel, consultants, vendors and experts relating to the Services and that may
provide financing therefor. Dominion or its affiliates may have relationships
with these entities and individuals. Dominion is not impartial in recommending
entities and individuals that Dominion believes provide superior service.

 

c.The Services will be provided by Dominion from such locations, and at such
times, as Dominion shall reasonably determine. Dominion agrees to provide the
Services to the best of its reasonable abilities, but guarantees no particular
outcome.

 

d.Dominion will provide additional services as may be reasonably requested by
the Company and approved by Dominion.

 

 

 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

e.Dominion will act as an independent contractor, and is not a fiduciary for the
Company.

 

f.Dominion will not negotiate licenses with the same prospective licensee on
behalf of the Company and another client at the same time without prior
disclosure to the Company. In no event shall such negotiation be used to the
disadvantage of the Company. If asked by a prospective licensee to bundle
licenses or negotiate the Company’s IP Rights with another client’s, Dominion
will promptly inform the Company of such request and, unless the Company’s
consent is obtained, respond that it has a responsibility to the Company not to
do so.

 

g.Dominion will not write any license agreements without the Company’s consent.

 

h.Dominion will keep the Company apprised on a periodic basis of all
negotiations occurring on Company matters.

 

2.The Company

 

a.Dominion will advise and make recommendations, but decision-making rests
solely with the Company. Dominion is not affiliated with the Company and does
not directly or indirectly control the Company.

 

b.Dominion is not a law or accounting firm, or a tax advisor, and the Company
will not rely on Dominion to provide any such advice or services, but will seek
separate legal, accounting, tax and other similar advice and services at its
discretion.

 

c.The Company identifies Carlton Johnson, Jr. (the “Company Designee”) as the
point of contact for Dominion. Dominion will report to and coordinate with the
Company Designee and may rely on him/her as the official spokesperson and
authorized officer of the Company, with full authority to bind the Company. The
Company Designee may be changed by written notice.

 

d.The Company will cooperate with Dominion so that the Services may be performed
in an efficient and prompt manner.

 

e.The Company will promptly inform Dominion of any relevant information relating
to the IP Rights.

 

f.The Company will retain its exclusive right to license the IP Rights.

 

g.The Company has secured (and will secure) the agreement of any holders of
indebtedness of the Company that they will not foreclose or exercise rights that
would adversely impact the Company or the IP Rights.

 

 

 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

3.Both Dominion and the Company

 

a.Dominion and the Company will act in a reasonable manner so as to preserve the
other’s goodwill and reputation.

 

b.Neither Dominion nor the Company will undertake actions intended to circumvent
this Agreement.

 

c.Both Dominion and the Company will take reasonable actions to preserve the
confidential nature of any information exchanged during the course of this
Agreement. Notwithstanding the foregoing and anything to the contrary in this
Agreement, (i) the Company may disclose a mutually-agreed redacted form of this
Agreement to the Securities and Exchange Commission; (ii) either Dominion or the
Company may issue a mutually-agreed press release concerning the relationship
contemplated in this Agreement.

 

d.Both Dominion and the Company will maintain records (including financial
records) sufficient to determine their respective rights and obligations under
this Agreement, and will make such records available promptly upon written
request.

 

COSTS AND EXPENSES

 

4.Payable by Dominion

 

a.Dominion will pay [*] incurred by Dominion in connection with this Agreement.

 

5.Payable by the Company

 

a.The Company will pay [*] to a maximum of [*] U.S. dollars ($[*]) in any given
calendar quarter. Dominion will invoice for any such costs on a monthly basis.

 

COMPENSATION

 

6.Dominion Fee. The Company agrees to pay Dominion [*] of the Gross
Consideration for the Services.

 

“Gross Consideration” means [*].

 

7.If the Company takes or fails to take any action the result of which could
adversely impact Dominion’s current or future ability to collect payment that is
due or may become due under the terms of this Agreement, the Company will enter
into an amendment to the Agreement with Dominion (in a form reasonably
acceptable to Dominion) to eliminate the adverse impact of such action or
failure to take action.

 

 

 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

8.Timing. The Company shall wire payments due under this Agreement within five
(5) business days Gross Consideration is received by the Company. If the Company
receives non-cash consideration (e.g., stock), the Company and Dominion will
cooperate to divide the non-cash consideration according to the percentage set
forth in Section 6 above. Dominion’s wire information is:

 

Bank: [*] Account Name: [*] Account #: [*] Routing #: [*] Bank Address: [*]

 

TERMINATION

 

9.Generally; Survival. This Agreement will terminate six (6) years after the
last-to-expire of the patents included within the definition of IP Rights unless
earlier terminated by mutual written consent of the parties or as set forth in
Sections 10 and 11. All payment obligations due prior to the expiration or
termination of this Agreement shall survive such expiration or termination for
any reason whatsoever.

 

10.Termination by Dominion.

 

a.Dominion may terminate this Agreement in the event of a breach by the Company
that is not cured, if capable of being cured, within three (3) days of notice to
the Company of the breach. In the event of such a termination, the Company will
remain responsible for and shall pay the Dominion Fee under and in accordance
with this Agreement.

 

b.Dominion may terminate this Agreement at its discretion upon five (5) days
written notice to the Company. In the event of such a termination, the Company
shall have no further payment obligation to Dominion under this Agreement.

 

11.Termination by the Company.

 

a.The Company may terminate this Agreement in the event of a breach by Dominion
that is not cured, if capable of being cured, within three (3) days of notice to
Dominion of the breach. In the event of such a termination, the Company shall
have no further payment obligation to Dominion under this Agreement. Without
limitation, a violation of Sections 1(f) or 1(g) shall constitute a breach by
Dominion.

 

b.The Company may terminate this Agreement at its discretion upon five (5) days
written notice to Dominion. In the event of such a termination, the Company
shall be obligated to pay and shall pay (i) all amounts owed under this
Agreement at the time of the written notice; and (ii) the Dominion Fee with
respect to all Monetization Events occurring within the six (6) months following
such written notice.

 

 

 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

REPRESENTATIONS AND WARRANTIES

 

12.By the Company. The Company represents and warrants [*].

 

MISCELLANEOUS

 

13.Common Interest. From time to time, the parties may share information with
each other that is covered by the attorney-client privilege, work product
immunity, or other privileges and immunities. This Agreement memorializes the
parties’ understanding that any such communications are covered by a community
of interest that exists between them with respect to the Services. The parties
intend that all applicable privileges and immunities have been, are, and will be
preserved.

 

14.Conflicts of Interest. Dominion is now, and may in the future be, engaged by
other entities engaged in businesses similar to and competitive with the
Company. The Company has assessed the risks of these conflicts and potential
conflicts and determined that the benefit of engaging an advisor with relevant
experience outweighs the risks of these actual and potential conflicts.
Nevertheless, in the event a potential or actual conflict is identified,
Dominion shall a) communicate the nature of the conflict to the Company, and b)
Dominion and the Company shall determine a mutually agreeable solution to
address the conflict.

 

15.Choice of Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware. Any disputes relating to or arising from this
Agreement by or among the parties shall be resolved exclusively by arbitration
to be conducted exclusively in Phoenix, Arizona, in accordance with the
Commercial Rules of the American Arbitration Association. Any court of competent
jurisdiction shall be authorized to enforce the provisions of the previous
sentence and enforce the remedies imposed by such arbitration. The losing party
in any action to adjudicate rights relating to this Agreement shall bear the
costs of such action.

 

16.Other

 

a.This Agreement shall be binding on and inure to the benefit of the Company and
Dominion, and their respective successors, assigns, heirs and representatives.
This Agreement may only be modified or amended by a written agreement signed by
both parties.

 

b.In the event that a party executes this Agreement by an electronic or scanned
signature, such electronic or scanned signature shall create a valid and binding
obligation of the party executing the same with the same force and effect as if
such electronic or scanned signature were an original signed signature.

 

 

 

Confidential information has been omitted from portions of this document,
indicated by [*], and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
omitted information.

 

If the foregoing correctly sets forth our understanding, please sign below and
return an executed copy of this Agreement to Dominion. We look forward to
working with you.

 

 



Regards,

 

DOMINION HARBOR GROUP, LLC

 

 

By: /s/Matthew DelGiorno           10/10/14
       Duly Authorized                       Date

 

Accepted and Agreed to

 

PHOENIX DIGITAL SOLUTIONS, LLC

 

 

By: /s/Carlton Johnson, Jr.             10/10/14
       Carlton Johnson, Jr., Member      Date



 

 

 



 

 

